DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 17 appears to be a color image, and the details of the image are unable to be clearly identified.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIES (US 2019/0321892) in view of WINELY (US 11,391,217).
Regarding claim 1, NIES discloses see Fig. 4) a gear system for a wind turbine power system, comprising: a carrier comprising a first portion (@ 140) and a separate, second portion (157, see Fig. 6); a plurality of pin shafts (143) extending from the first portion of the carrier, each of the plurality of pin shafts comprising a first end and a second end, the first ends integrally formed with the first portion of the carrier, the first and second portions arranged on opposing sides of the plurality of pin shafts and being spaced apart such that the first and second portions do not contact each other, the second portion of the carrier defining an end plate that is secured to the second ends of the plurality of pin shafts; (see Figs. 4-6) the end plate (157) comprises a plurality of shaft holes, each of the plurality of shaft holes configured to receive one of the plurality of pin shafts; and a plurality of gears (144) mounted to the plurality of pin shafts, each of the plurality of gears arranged so as to rotate around one of the plurality of pin shafts, wherein the gear system is oriented such that the first portion (@ 140) of the carrier is positioned on a rotor-side of the wind turbine power system and the second portion of the carrier is positioned on a generator-side of the wind turbine power system.
NIES does not show the geometry of the endplate defining a shape that comprises an annular base portion having an inner diameter and an outer diameter, the inner diameter defining a central aperture, the plurality of shaft holes being arranged circumferentially around the central aperture at an edge of the annular base portion, wherein outer diameters of each of the plurality of shaft holes extends beyond the outer diameter of the annular base portion.
WINELY (see Fig. 6) teaches the endplate (161) defining a shape that comprises an annular base portion having an inner diameter and an outer diameter, the inner diameter defining a central aperture (144), the plurality of shaft holes (145) being arranged circumferentially around the central aperture at an edge of the annular base portion, wherein outer diameters of each of the plurality of shaft holes extends beyond the outer diameter of the annular base portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the structure of NIES with the geometry shape taught by WINELY to allow the gear system to have a carrier that would use less material and therefore reduce the weight.
Regarding claim 2, the combination of NIES-WINELY discloses the first ends of the plurality of pin shafts being integrally formed with the first portion of the carrier provide structural stability to the gear system such that the gear system is absent of axially-extending webs between the first and second portions of the carrier.
Regarding claim 4, the combination of NIES-WINELY discloses the end plate is secured to the plurality of pin shafts via an interference fit between each of the plurality of pin shafts and each of the plurality of shaft holes.
Regarding claim 8, the combination of NIES-WINELY discloses the end plate further comprises a downwind carrier bearing shoulder arranged circumferentially around the central aperture, the downwind carrier bearing shoulder (@139, NIES, Fig. 4) being on the generator-side of the wind turbine power system so as to receive a generator shaft.
Regarding claim 12, the combination of NIES-WINELY discloses one or more of the plurality of pin shafts are hollow.
Regarding claim 13, the combination of NIES-WINELY discloses one or more of the plurality of pin shafts comprise one or more oil passages (158) formed therein via at least one of casting, additive manufacturing, or machining.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIES (US 2019/0321892) in view of WINELY (US 11,391,217) as applied to claims 1, 2, 4, 8, 12, and 13 above, and further in view of FOX (US 8,920,284).
Regarding claim 9, the combination of NIES-WINELY does not disclose the end plate and the plurality of pin shafts each comprise a plurality of corresponding fastener holes.
FOX teaches (see Fig. 2) the end plate (78) and the plurality of pin shafts (20) each comprise a plurality of corresponding fastener holes.
It would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the gear system disclosed by the combination of NIES-WINELY such that the end plate and the plurality of pin shafts each comprise a plurality of corresponding fastener holes, as taught by FOX, since they each contain methods of attaching the endplate to the pin shafts, and substituting one attachment method for another only requires routine skill.
Regarding claim 10, the combination of NIES-WINELY-FOX discloses the end plate is secured to the plurality of pin shafts via a plurality of fasteners (80) received through the plurality of corresponding fastener holes.
Regarding claim 11, the combination of NIES-WINELY-FOX discloses the plurality of fasteners (80) comprise at least one of bolts or pins.

Allowable Subject Matter
Claims 14, 16-18, and 20 are allowed.

The indicated allowability of claims 5 and 8-12 is withdrawn in view of the newly discovered reference(s) to WINELY (US 11,391,217).  Rejections based on the newly cited reference(s) follow.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659